PER CURIAM.
Petitioner and respondent were involved in a bitter divorce. After the petitioner failed to pay sums due by the final judgment, the respondent moved for an order to permit her to file a notice of lis pendens against the former husband’s office condominium, which was owned by a separate corporation, Glanz Real Estate Holdings, LLC, which was not a party to the proceedings. The court granted the motion, and the notice of lis pendens was filed. Petitioner seeks a writ of certiorari to review that order and filing of the notice. Based upon the controlling authority of Marbin v. Cohen, 789 So.2d 1193 (Fla. 4th DCA 2001), we grant the petition. Without the titleholder of the subject property being made a party to the proceedings, the *937lis pendens is “entirely without legal basis.” We quash the order. The lis pen-dens is discharged.
WARNER, DAMOORGIAN and LEVINE, JJ., concur.